Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2016

                                     No. 04-16-00259-CV

                    IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
       The State’s motion for extension of time to file the appellee’s brief is granted. We order
the appellee’s brief due September 16, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court